


EXHIBIT 10.2

COMMON STOCK AND WARRANT PURCHASE AGREEMENT




ENTIA BIOSCIENCES, INC.

THIS COMMON STOCK AND WARRANT PURCHASE AGREEMENT is entered into as of the
latter of the dates on which this agreement was signed the “Agreement”), by and
among Entia Biosciences, Inc., a Nevada corporation (the “Company”) and Delta
Group Investments Limited (the “Purchaser”).  

The parties hereby agree as follows:

ARTICLE 1

PURCHASE AND SALE OF COMMON STOCK AND WARRANTS

1.1

Sale and Issuance of Common Stock and Warrants.  

(a)

Subject to the terms set forth herein, the Purchaser agrees to purchase by
converting a Convertible Promissory Note originally issued on January 11, 2011
and amended June 13, 2012 and July 1, 2013, in the principal amount of $312,500
and accrued interest of $76,427 as of November 30, 2014 into 864,282 shares of
common stock at a conversion price of $0.45 per share (the “Note”) and the
Company agrees to issue to Purchaser at the Closing 864,282 shares of common
stock and two common stock purchase warrants:  a Warrant A to purchase 368,750
shares of common stock and a Warrant B to purchase 1,790,117 shares of common
stock.  This private placement is being undertaken in reliance on the exemption
from registration pursuant to Section 4(2) of the Securities Act of 1933.

 (b)

The shares of Common Stock issued to the Purchaser pursuant to this Agreement
shall be hereinafter referred to as the “Stock,” the common stock purchase
warrants issued to the Purchaser referred to collectively as the “Warrants”
shall be referred to as “Warrant A,” and “Warrant B,” and the shares of Common
Stock issuable upon exercise of the Warrants shall be hereinafter referred to as
the “Warrant Stock.”  The Stock, Warrants, the Warrant Stock, and any equity
securities issuable in exchange for the Stock, the Warrants and/or the Warrant
Stock shall be hereinafter referred to as the “Securities.”

(c)

The Purchaser hereby acknowledges receipt and approval of a copy of the
following
Company Documents: Annual 10-K report for the year ending December 31, 2013,
Quarterly 10-Q reports for the periods ended March 31, 2014, June 30, 2014, and
September 30, 2014.




1.2

Closing.  

(a)

The Closing of the purchase and sale of the Stock and Warrants to Purchasers
shall take place at the offices of the Company, located at: 13565 SW
Tualatin-Sherwood Rd. #800, Sherwood, OR 97140 , or at the discretion of the
Company and upon notice to the Purchaser, on December 19, 2014, or a subsequent
date at such later time and place as the Company and Purchaser participating in
the Closing shall mutually agree upon, orally or in writing (which time and
place are designated as the “Closing”).  

(b)

At the Closing, the Company shall deliver to each Purchaser participating in the
Closing (i) a certificate representing the 864,282 shares of Common Stock being
purchased hereto pursuant to the conversion of the Note (ii) the Warrant A
exercisable for 368,750 shares of Common Stock for the cancellation of the three
Common Stock Purchase Warrants currently held by Purchaser:  a warrant to
purchase 60,000 shares of common stock issued on January 11, 2011, a warrant to
purchase 108,750 shares of common stock issued on June





1

Common Stock and Warrant Purchase Agreement, Entia Biosciences, Inc., 2014




--------------------------------------------------------------------------------

13, 2012 and a warrant to purchase 200,000 shares of common stock issued on July
1, 2013, (iii) the Warrant B for conversion of the Note.







ARTICLE 2

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER AND THE COMPANY

 

2.1

Representations and Warranties of the Company.  The Company hereby represents
and warrants that, the following representations and covenants are true and
complete as of the date hereof and as of the date of the Closing:




(a)

Corporate Status.  The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada.  The Company has the
requisite power and authority to carry on the business as now being conducted.
The Company is legally qualified to transact business as a foreign corporation
in all jurisdictions where failure to be so qualified would have a material
adverse effect on its business.  There is no pending or, to the Company's
knowledge, threatened, proceeding for the dissolution, liquidation, insolvency
or rehabilitation of the Company.




(b)

Power and Authority.  The Company has the power and authority to execute and
deliver this Agreement, the Third Amendment to the Convertible Promissory Note,
the Warrant A and the Warrant B issued hereunder and any other document or
agreement executed in connection with the transactions contemplated hereby
(collectively, the “Transaction Documents”), to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby.
 The Company has taken all action necessary to authorize its execution and
delivery of the Transaction Documents, the performance of its obligations
hereunder and thereunder and the consummation of the transactions contemplated
hereby and thereby.

(c)

Enforceability.  The Transaction Documents have been duly executed and delivered
by the Company and constitute its legal, valid and binding obligation,
enforceable against it in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally, or (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

(d)

Capitalization.  The authorized capital of the Company consists, or will
consist, immediately prior to the Closing, of:

(i)

The Company has 150,000,000 shares of authorized Common Stock, 13,860,359 shares
of which were issued and outstanding as of November 10, 2014.  In addition,
there are 5,000,000 shares of Preferred Stock authorized, of which 200,807
shares of Series A Preferred Stock were issued and outstanding as of December 1,
2014.  All of the outstanding shares of Common Stock have been duly authorized,
are fully paid and non-assessable and were issued in compliance with the
Securities Act and all applicable state securities laws.  

(ii)

The Company has reserved 4,650,000 shares of Common Stock for issuance to
officers, directors, employees, and consultants of the Company pursuant to the
Company’s 2010 Incentive Stock Plan (the “Stock Plan”).  Of such reserved shares
of Common Stock, no shares have been issued upon exercise of options granted
under the Stock Plan.

(e)

No Violation.  Assuming the accuracy of the representations made by the
Purchasers in Section 2.3 of this Agreement, the execution and delivery of the
Transaction Documents by the Company, the performance by the Company and the
respective obligations hereunder and thereunder and the consummation by the
Company of the transactions contemplated by the Transaction Documents will not
(i) contravene any provision of the certificate of incorporation or bylaws of
the Company, (ii) violate any law, statute, ordinance, rule, regulation, decree,
writ, injunction, judgment or order of any governmental authority or of any
arbitration





2

Common Stock and Warrant Purchase Agreement, Entia Biosciences, Inc., 2014




--------------------------------------------------------------------------------

award which is either applicable to, binding upon or enforceable against the
Company; (iii) result in any breach of, or constitute a default (or an event
which would, with the passage of time or the giving of notice or both,
constitute a default) under, or give rise to a right to terminate, amend,
modify, abandon or accelerate, any contract which is applicable to, binding upon
or enforceable against the Company, (iv) result in or require the creation or
imposition of any lien upon or with respect to any of the property or assets of
the Company, or (v) require the consent, approval, authorization or permit of,
or filing with or notification to, any governmental authority, any court or
tribunal or any other person, except for filings pursuant to applicable state
securities laws and Regulation D of the Securities Act.

(f)

Charter Documents.  The copies of the certificate of incorporation and bylaws of
the Company, which are available for review by the Purchaser are true, accurate
and complete and reflect all amendments made through the date of this Agreement.
 

(g)

Litigation.  There is no action, suit, or other legal or administrative
proceeding relating to the Company pending or to its knowledge threatened
against the Company or which questions the validity or enforceability of the
Transaction Documents or the transactions contemplated hereby or thereby.  There
are no outstanding orders, decrees or stipulations relating to the Company
issued by any governmental authority in any proceeding to which the Company is
or was a party which have not been complied with in full or which continue to
impose any material obligations on the Company.

(h)

Good Title to, Condition of, and Adequacy of Assets.

(i)

The Company has good and marketable title to all of its assets, free and clear
of any liens or restrictions on use.

(ii)

All of the Company's assets are in good operating condition, subject to normal
wear and tear and have been maintained in accordance with commercially
reasonable practices.

(iii)

All of the Company's assets constitute all of the assets and properties known to
the Company, which are necessary for the conduct of its business in the manner
in which and to the extent to which such business was conducted prior to the
date hereof.

(i)

Compliance with Laws.  The Company is and has been in compliance in all material
respects with all laws, regulations, and orders applicable to its business.  The
Company has not been cited, fined or otherwise notified of any asserted past or
present failure to comply with any laws, regulations or orders and no proceeding
with respect to any such violation is pending or to its knowledge, threatened,
which could result in liabilities which would materially and adversely affect
the Company's ability to enter into and perform its obligations under the
Transaction Documents, or which would materially and adversely affect its
business.

(j)

Tax Matters.  All federal, state, local and foreign tax returns required to be
filed by the Company have been filed and are true in all material respects, and
all taxes, assessments, fees, and other governmental charges upon the Company,
or upon any of its properties, income, or franchises, shown in such returns to
be due and payable have been paid or if any of such tax returns have not been
filed or if any such taxes have not been paid or so reserved for, the failure to
so file or to pay would not in the aggregate adversely affect the business,
properties, prospects, or financial condition of the Company.  

(k)

Licenses and Permits.  The Company possesses all licenses and required
governmental or official approvals, permits or authorizations (collectively, the
“Permits”) for it to operate its business in all material respects consistent
with the operation of the Company’s business as of the date hereof.  All such
Permits are valid and in full force and effect, the Company is in compliance in
all material respects with the requirements thereof, and no proceeding is
pending or threatened to the knowledge of the Company, to revoke or amend any
Permits.





3

Common Stock and Warrant Purchase Agreement, Entia Biosciences, Inc., 2014




--------------------------------------------------------------------------------



(l)

Intellectual Property Intangibles.

(i)

To the Company's knowledge, no process or know-how used by the Company in
connection with its business infringes, conflicts with or has been alleged to
infringe or conflict with any patent or other intellectual property right of any
other Person.

(ii)

The Company owns, free and clear of all liens, and subject to any licenses
granted by the Company prior to the date of the Closing, all right, title and
interest in such intellectual property.

(iii)

To the Company's knowledge, the use of such intellectual property in connection
with the operation of its business as heretofore conducted does not conflict
with, infringe upon or violate the intellectual property rights of any third
party.

(iv)

The Company has the right to use its intellectual property in its business and
necessary for the continued operation of its business in substantially the same
manner as its operations have heretofore been conducted.

(m)

Accuracy of Information Furnished to Purchaser.  No representation, statement or
information made or furnished by the Company to Purchaser in connection with
this Agreement, including the Private Placement Memorandum and the public
filings made by the company, contains any untrue statement of a material fact or
omits any material fact necessary to make the information contained therein not
misleading.

(n)

Environmental Matters.  The Company is and at all times has been in compliance
in all material respects with all Environmental, Health and Safety Laws
applicable to the Company.  As used in this Agreement, “Environmental, Health
and Safety Laws” means all federal, state, regional or local statutes, laws,
rules, regulations, codes, orders, plans, injunctions, decrees, rulings and
changes or ordinances or judicial or administrative interpretations thereof,
whether currently in existence or hereafter enacted or promulgated, any of which
govern (or purport to govern) or relate to pollution, protection of the
environment, public health and safety, air emissions, water discharges,
hazardous or toxic substances, solid or hazardous waste or occupational health
and safety, as any of these terms are or may be defined in such statutes, laws,
rules, regulations, codes, orders, plans, injunctions, decrees, rulings and
changes or ordinances, or judicial or administrative interpretations thereof.

(o)

SEC Reports; Financial Statements. The Company has filed all reports required to
be filed by it under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law to file such
material) (the foregoing materials, including the exhibits thereto, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

2.2

Registration Rights.  The Warrant Shares shall be granted piggy back
registration rights.  The Company undertakes to provide Purchaser with at least
15 days notice prior to filing a registration statement





4

Common Stock and Warrant Purchase Agreement, Entia Biosciences, Inc., 2014




--------------------------------------------------------------------------------

(other than a registration statement on Form S-8) with the SEC covering equity
securities and Purchaser shall have the option to request the inclusion of the
Warrant Shares in such registration statement.




2.3

Representations and Warranties of Purchaser.   Each Purchaser by executing this
Agreement, hereby represents and warrants to the Company and covenants and
agrees with the Company as of each closing as follows:




(a)

Authorization.  The Purchaser has full power and authority to enter into the
Transaction Documents.  The Transaction Documents, when executed and delivered
by the Purchaser, will constitute valid and legally binding obligations of the
Purchaser, enforceable in accordance with their terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of a specific performance, injunctive relief, or other equitable remedies.

(b)

Purchase Entirely for Own Account.  This Agreement is made with the Purchaser in
reliance upon the Purchaser’s representation to the Company, which by the
Purchaser’s execution of this Agreement, the Purchaser hereby confirms, that the
Securities to be acquired by the Purchaser will be acquired for investment for
the Purchaser’s own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same.  By executing this Agreement, the Purchaser further
represents that the Purchaser does not presently have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities.  If the Purchaser is a corporation, partnership or other entity,
such Purchaser has not been formed for the specific purpose of acquiring the
Securities.

(c)

Accredited Investor.  The Purchaser represents that it is an Accredited Investor
as that term is defined in Regulation D promulgated under the Securities Act of
1933, as amended (the “Act”) or who, either alone or with the Purchaser’s
representative(s) has such knowledge and experience in financial and business
matters that the Purchaser is capable of evaluating the merits and risks of the
investment in the Shares.




(d)

Purchaser Sophistication.  The Purchaser represents that it (i) has adequate
means of providing for his current financial needs and possible personal
contingencies, and has no need for liquidity of investment in the Company; (ii)
can afford (a) to hold unregistered securities for an indefinite period of time
and (b) sustain a complete loss of the entire amount of the subscription; and
(iii) has not made an overall commitment to investments which are not readily
marketable that is so disproportionate as to cause such overall commitment to
become excessive.




(e)

Disclosure of Information.  The Purchaser believes it has received all
information it considers necessary or appropriate for deciding whether to
purchase the Securities.  The Purchaser further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Securities and the business,
properties, prospects and financial condition of the Company.  The foregoing,
however, does not limit or modify the representations and warranties of the
Company in Section 2.1 of this Agreement or the right of the Purchasers to rely
on such representations and warranties.

(f)

Restricted Securities.  The Purchaser understands that the Warrant Stock will be
characterized as “restricted securities” under the federal securities laws,
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering, and that under such laws and applicable regulations
such Warrant Stock may not be resold without registration under the Securities
Act, except in certain limited circumstances.  In this connection, the Purchaser
represents that it is familiar with Rule 144 promulgated under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.  The Purchaser acknowledges that the Company
has no obligation to register or qualify the Warrant Stock for resale except as
provided in the Transaction Documents.  The Purchaser further acknowledges





5

Common Stock and Warrant Purchase Agreement, Entia Biosciences, Inc., 2014




--------------------------------------------------------------------------------

that if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Securities, and on requirements
relating to the Company that are outside the Purchaser's control, and which the
Company is under no obligation and may not be able to satisfy.

(g)

Limited Public Market.  The Purchaser understands that even though the company
is currently listed on the Over-the-Counter Bulletin Board (OTC-BB) and has the
trading symbol ERGO.OB.  Only a limited public market now exists for the shares
of Common Stock issued by the Company, and that the Company has made no
assurances that a public market will continue.  

(h)

Legends.  The Purchaser understands that the Warrant Stock, and any securities
issued in respect thereof or exchange therefore, may bear one or all of the
following legends:

(i)

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH SALE
OR DISTRIBUTION MAY BE AFFECTED WITHOUT AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.”

(ii)

Any legend set forth in or required by the Warrants.

(iii)

Any legend required by the securities laws of any state to the extent such laws
are applicable to the shares represented by the certificate so legended.

 (i)

No General Solicitation.  Neither the Purchaser, nor any of its officers,
employees, agents, directors, shareholders or partners has engaged the services
of a broker, investment banker or finder to contact any potential Purchaser nor
has the Purchaser or any of the Purchaser’s officers, employees, agents,
directors, shareholders or partners, agreed to pay any commission, fee or other
remuneration to any third party to solicit or contact any potential Purchaser.
 Neither the Purchaser, nor any of its officers, directors, employees, agents,
shareholders or partners has (a) engaged in any general solicitation, or (b)
published any advertisement in connection with the offer and sale of the
Securities.

ARTICLE 3




RESTRICTIONS ON DISPOSITION


Without in any way limiting the representations set forth above, each Purchaser
further agrees not to make any disposition of all or any portion of the
Securities unless and until:

3.1

Exemption from Registration.  Such Purchaser shall have notified the Company in
writing of the proposed disposition and if requested by the Company, such
Purchaser shall have furnished the Company with an opinion of counsel,
satisfactory to the Company, that such disposition will not require registration
of such shares under the Act.  

3.2

Other Permitted Transfers.  Notwithstanding the provisions of Sections 3.1 and
3.2 above, no such registration statement or opinion of counsel shall be
necessary for a transfer by a Purchaser to his or her estate, or a transfer by
gift, will or intestate succession, or a transfer by a Purchaser to his or her
spouse or to the siblings, lineal descendants or ancestors of such Purchaser,
if, prior to such transfer, the transferee agrees in writing to be subject to
the terms hereof to the same extent as if he or she were the original Purchaser
hereunder.








6

Common Stock and Warrant Purchase Agreement, Entia Biosciences, Inc., 2014




--------------------------------------------------------------------------------

ARTICLE 4

CONDITIONS TO CLOSING OF PURCHASERS

The obligations of the Purchaser under Section 1.1 of this Agreement are subject
to the fulfillment or waiver by the Purchasers on or prior to the Closing of
each of the following conditions:

4.1

Representations and Warranties.  The representations and warranties of the
Company contained in Section 2.1 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the date of the Closing.  

4.2

Covenants.  All covenants, agreements and conditions contained in this Agreement
and to be performed by the Company on or prior to the Closing shall have been
performed or complied with in all material respects.

4.3

Securities Laws.  The Company shall have obtained all necessary permits and
qualifications, or secured exemptions therefrom, required as of the Closing
under the Securities Act or by any state for the offer and sale of the
Securities.

4.4

Other Deliveries.  The Company shall have delivered to the Purchaser or their
counsel such other instruments, agreements or certificates as are otherwise
reasonably requested by Purchasers, including the Transaction Documents.




ARTICLE 5




MISCELLANEOUS




5.1

Headings.  The subject headings of the sections and subsections of this
Agreement are included for purposes of convenience only, and shall not affect
the construction or interpretation of any of its provisions.




5.2

Entire Agreement; Modification and Waiver.  This Agreement and the Exhibits
attached hereto, constitute the entire agreement between the parties pertaining
to the subject matter contained in it and supersedes all prior and
contemporaneous agreements, representations, and understandings of the parties.
 Any term of this Agreement may be amended and the observance of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively), with the written consent of the Company
and Purchasers holding a majority of the shares of Stock issued pursuant to this
Agreement.  Any term of the Warrant may be amended and the observance of any
term of the Warrant may be waived (either generally or in a particular instance
and either retroactively or prospectively), only with the written consent of the
Company and the Purchaser holding a majority of the shares of Warrant Stock
issued to the Purchaser pursuant to this Agreement.  No waiver of any of the
provisions of this Agreement shall be deemed, or shall constitute, a waiver of
any other provision, whether or not similar, nor shall any waiver constitute a
continuing waiver.  




5.3

Rights of Parties.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their successors and permitted assigns.
 Nothing in this Agreement, whether express or implied, is intended to confer
any rights or remedies under or by reason of this Agreement on any person other
than the parties to it and their respective successors and assigns, nor is
anything in this Agreement intended to relieve or discharge the obligation or
liability of any third person to any party to this Agreement, nor shall any
provision give any third person any right of subrogation or action over against
any party to this Agreement.




5.4

Notices.  Any notice required or permitted by this Agreement shall be in writing
and shall be deemed sufficient upon delivery, when delivered personally or by
overnight courier or sent by fax or by Email (upon customary confirmation of
receipt), or 48 hours after being deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, addressed to the party to be notified at
such party’s address as set forth below, or as subsequently modified by written
notice, and if to the Company, with a copy to ;  Attention:  Marvin S. Hausman,
M.D.,  13565 SW Tualatin-Sherwood Rd. #800, Sherwood, OR 97140, if to the
Purchaser:  Delta Group Investments Limited Room 2204, 22/F., Shun Tak Center,
West Tower, Sheung Wan, Hong Kong.  





7

Common Stock and Warrant Purchase Agreement, Entia Biosciences, Inc., 2014




--------------------------------------------------------------------------------




5.5

Governing Law; Jurisdiction and Venue.  This Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of Oregon, without giving effect to principles of conflicts of law.
 Each party hereto irrevocably consents to the jurisdiction and venue of the
state or federal courts located in Washington County, State of Oregon in
connection with any action, suit, proceeding or claim to enforce the provisions
of this Agreement, to recover damages for breach of or default under this
Agreement, or otherwise arising under or by reason of this Agreement.  Each
party hereto irrevocably waives any objection to the laying of venue of any such
suit, action or proceeding brought in such courts and irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.  EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS
AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.

5.6

Successors and Assigns.  This Agreement, and the rights and obligations of each
of the parties hereunder, may not be assigned by any Purchaser without the prior
written consent of the Company; provided, however, that each Purchaser may
assign this Agreement, and such Purchaser’s rights and obligations hereunder, to
his or her estate or by gift, will or intestate succession, or to his or her
spouse or to the siblings, lineal descendants or ancestors of such Purchaser
without the prior written consent of the Company but subject, however, to
Section 3 hereof.  Subject to the foregoing sentence, this Agreement shall inure
to the benefit of, and shall be binding upon, the parties and their successors
and assigns.

5.7

Severability.  If any term, covenant or condition of this Agreement is held to
be invalid, void or otherwise unenforceable by any court of competent
jurisdiction, the remainder of this Agreement shall not be affected thereby and
each term, covenant and condition of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.

5.8

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.







IN WITNESS WHEREOF, the parties to this Common Stock and Warrant Purchase
Agreement have duly executed it on the dates below.

The Company:

 Entia Biosciences, Inc.

By:  

/s/ Marvin S. Hausman, M.D.

Marvin S. Hausman M.D., President & CEO

Dated:  12/31/2014




Purchaser: Delta Group Investments Limited

For and on Behalf of Anka Consultants Ltd.

By:  

/s/ Edward Wah On Wong

Name: Edward Wah On Wong

Date: 12/31/2014





8

Common Stock and Warrant Purchase Agreement, Entia Biosciences, Inc., 2014





